Citation Nr: 1549742	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-14 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for reactive airway disease.  

2.  Entitlement to an effective date earlier than February 14, 2011, for the grant of service connection for hypothyroidism.  

3.  Entitlement to an increased rating for left scapular bursitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for left scapular bursitis and service connection for reactive airway disease.  Service connection for hypothyroidism was granted, with a noncompensable rating, effective February 14, 2011.  The rating was later raised to 10 percent, effective February 14, 2011.  The Veteran disagreed with the denials and the effective date of the award of service connection for hypothyroidism, and the current appeal ensued.  The appeal was transferred and now lies with the Winston-Salem, North Carolina RO.  

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record in the VBMS claims file.  

The issues of service connection for reactive airway disease and an increased rating for left scapular bursitis being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.   



FINDING OF FACT

A formal or informal claim for service connection for hypothyroidism was not received by VA prior to February 14, 2011.  The record contains no statement, communication, or other information from the Veteran, prior to February 14, 2011, that can reasonably be construed as constituting a claim for service connection for hypothyroidism.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 14, 2011, for the grant of service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A.§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1) ; Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).   

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Nevertheless, with respect to the claim for an earlier effective date, the Veteran in this case is challenging the effective dated assigned following the grant of service connection for hypothyroidism.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service have been associated with the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any available, outstanding evidence that is relevant to the issue being decided herein.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  


Earlier Effective Date 

Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i)   

Claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that February 14, 2011, is the correct date for the grant of service connection for hypothyroidism.  Although the Veteran has alleged that he is entitled to an earlier effective date for his award of service connection, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.  

The Veteran first presented his claim for service connection for hypothyroidism in a statement received by VA on February 14, 2011.  The record does not contain any earlier statement or action indicating an intent to file a claim for this disorder; hypothyroidism was not mentioned by the Veteran until this document.

The Veteran argued that the effective date assigned should be the day after service.  In his March 2015 Travel Board hearing, he maintained that he did not think that he had to claim everything warranting service connection, but that VA would glean all of his disabilities from the record.  

In reviewing the December 2003 VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Board notes that the Veteran specifically listed the following claimed disabilities: esophageal reflux, diaphragmatic hernia, left scapula-thoracic bursitis, C-7 radicular, cheilectomy, right great toe, right testicular mass, hemorrhoids, and bilateral hearing loss.  There was no mention of or reference to hypothyroidism.  Although in a December 2003 rating decision for service connected/vocational rehabilitation purposes it shows the Veteran was rated as 20 percent or more for hypothyroidism and cheilectomy, right foot, there is no indication that hypothyroidism was ever claimed for this or any other purpose.  Cheilectomy and other disabilities claimed in December 2003 were granted service connection and awarded an effective date the day following his separation from service.  Thereafter, he submitted an additional claim for service connection in February 2011; this was the Veteran's first mention of a claim for hypothyroidism.  As such, it is not evident that the Veteran intended to file a claim for hypothyroidism in December 2003.  Moreover, as noted above in his Travel Board hearing testimony, the Veteran acknowledged that he did not include a claim for service connection for hypothyroidism in his original Benefits Delivery at Discharge claim.  

Contrary to the Veteran's contentions, although VA is obligated to consider all possible bases for compensation, this does not mean that it must consider claims that have not been raised.  See Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must identify the benefit sought); Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that the Board is not required to anticipate a claim where no intention to raise it was expressed).   

Applicable law and regulations make it the Veteran's responsibility to initiate a claim for service connection with VA if he seeks that benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

For the foregoing reasons, the Board finds that the Veteran did not express an intent to file a claim for service connection for hypothyroidism prior to February 14, 2011.  

Therefore, considering all relevant law and regulations, there is no provision under the law to assign any earlier effective date for the grant of service connection for hypothyroidism prior to February 14, 2011, the date of receipt of the claim.  This is the later of the date of receipt of the claim or the date entitlement arose.  Accordingly, the Board must deny the claim for entitlement to an earlier effective date for service connection for hypothyroidism.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An effective date earlier than February 14, 2011 for the grant of service connection for hypothyroidism is denied.  


REMAND

Further development is necessary in this case.  

The Veteran asserts that his left scapula bursitis is more severe than it is currently rated.  He maintains that he has increased pain in the area and he is unable to do anything strenuous.  Additionally, he claims service connection for reactive airway disease.  He has claimed a lung disability, which he asserts is chronic bronchitis, and he also maintains in the alternative, he has a reactive airway disease, that was caused by his service in the Persian Gulf.  

As for the Veteran's increased rating claim, the Veteran initially asserted at his March 2015 Travel Board hearing, that his bursitis disability had not changed.  Thereafter, he changed his testimony, indicating, in pertinent part, that his bursitis complaints had not changed, but had become more frequent, making it worsen in that regard.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his left scapula bursitis, VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

As for the Veteran's service connection claim for reactive airway disease, claimed as a lung disorder, the Veteran underwent a VA examination in April 2011.  The examination dealt primarily with the Veteran's claim, that reactive airway disease was the result of his service in the Persian Gulf.  The examiner indicated that it was a diagnosed disability which began many years after his service in the Persian Gulf.  However, at the outset, the Veteran claimed primarily that his pulmonary/lung disorder was chronic bronchitis, and that he had this disorder yearly since 1986, beginning in service.  He also asserted that because he worked as a medic/nurse in service, he was often supplied with Z-packs and other medication to treat him for his condition.  These contentions were not addressed, nor was his claim that this was a continuous condition since service, not related to his Persian Gulf service.  Therefore, this VA examination was incomplete and inadequate for evaluation purposes.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to identify all medical treatment, VA and non-VA, received for his left scapular bursitis and reactive airway disease/pulmonary disability since April 2011.  The records of any such identified treatment should be obtained and associated with the VBMS claims file.  
 
2.  Following completion of the above, schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected left scapular bursitis.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  

All indicated studies should be performed, to include range of motion studies and x-ray examination, and the examiner should review the results of any studies prior to completing the report.  The examiner should address the effects of the Veteran's service-connected left scapular bursitis on his employability.  

3.  Schedule an appropriate VA examination to determine the etiology of any restrictive airway disease/pulmonary disease the Veteran may have.  The VBMS claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  

The examiner is requested to identify any pulmonary diagnosis, to include chronic bronchitis, as indicated by the evidence of record.  For each pulmonary disorder identified, provide an opinion as to whether it is at least as likely as not (probability of 50 percent or more) of service onset or otherwise related thereto.  The examiner should consider and discuss the Veteran's contentions that his respiratory disorder was present in service and chronically thereafter.

All findings and conclusions should be set forth in a legible report.  A supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.   After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


